UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-7178



MICHAEL T. WATKINS,

                                           Plaintiff - Appellant,

         versus


COMMONWEALTH OF VIRGINIA; GEORGE ALLEN, Gov-
ernor; ALEXANDER L. TAYLOR, JR.; RICHARD E.
TRODDEN; STEPHEN W. HAYNIE; ARLINGTON COUNTY,
VIRGINIA; MICHAEL FORTUNE, Lieutenant; JOHN
SARAFINAS, Police Officer; LEONARD HURD,
Police Officer; ARLINGTON COUNTY DETENTION
CENTER; D. F. WARE, Deputy Sheriff; K. C.
LANE, Deputy Sheriff; TERI OSWALD; MICHAEL
PINSON,

                                          Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-97-432-3)


Submitted:   December 11, 1997        Decided:     December 31, 1997


Before HALL and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Michael T. Watkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying relief on
his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Watkins v. Commonwealth of Virginia, No. CA-97-432-3 (E.D. Va. Aug.
11, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2